Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 4/08/2022 has been entered.  Claims 13 and 15 were amended.  Claims 13-32 are pending examination.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 4/8/2022 is insufficient to overcome the rejection of claims 13-32 based upon Dehennau et al. (US 5,510,401; patented April 23, 1996) in view of Bond et al. (US 2014/0142225; published May 22, 2014) as set forth in the last Office action because:  Applicant argues that Dehennau and Bond fail to teach destructurized starch that has completely lost its native granular structure because Dehennau teach starch that is not a thermoplastic starch used as a thickener while not mentioning that the modified starch is used as a thickener.  However, Deheenau teach that starches are known to aid in forming water based preparations as a thickener (column 1, lines 25-27). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dehennau et al. (US 5,510,401; patented April 23, 1996) in view of Andersen et al. (US 5,618,341; patented April 9, 1997).
Applicant’s Invention
Applicant claims a method of thickening a composition which comprises incorporating into the composition 1-30% by weight destructurized starch obtained from starch in the presence of 1-40% plasticizers (claim 13).
Applicant also claims a composition comprising 1-30% by weight destructurized starch as a thickening agent obtained from starch in the presence of 1-40% plasticizers (claim 15).   
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dehennau et al. teach plasticized starch compositions with improved transparency (column 1, lines 9-13).  Starches are known to aid in forming water based preparations as a thickener (column 1, lines 25-27).  The plasticized starch is structurally modified (column 1, lines 31-44).  The destructurized starch polymers are formed when plasticizers are added to water and 5-35% by weight glycerin, a plasticizer (column 1, lines 45-53; claim 5).  Native starch is treated with plasticizers to obtain plasticized starch with up to 50% by weight plasticizer, preferably 5-40% plasticizer (column 3, lines 40-43).  The plasticized starch is present in the final formulation in and amount of 20-80% plasticized starch, 0-70% thermoplastic polymer and 1-30% coupling agent (column 3, lines 34-38).
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Deheenau et al. teach that the starch is destructurized or pregelatinized and that starches are known to be added to water based preparations as a thickener with a viscosity of 50 to 2000 Pa.s.  It is for this reason that Andersen et al. is joined.  
Andersen et al. disclose methods of uniformly dispersing fibers throughout a starch-based composition and a thickening agent such as gelatinized starch (abstract).  In order to soften destructurized starch synthetic polymers are added to make homogeneous mixtures (column 3, line 65 through column 4, line 8).  The fluid fraction of the formed compositions have a viscosity of 3 to up to 3000 Pa.s (column 6, lines 33-48).  Besides water cosolvents such as polyols act as plasticizers and soften the structural matrix (column 9, lines 45-53).  The process can be used with various industries including paper industry (column 15, lines 57-65)
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Deheenau et al. and Andersen et al. teach use of destructured starches to modifiy structural properties.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Deheenau et al. and Andersen et al. to include destructurized starch as a thickener with a viscosity of 5-1000 Pa.s with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Deheenau et al. and Andersen et al. to include destucturized starch as a thickener because Deheenau et al. teach that destructurized starches aid in formulating transparent formulations and Andersen et al. teach that destructurized starches aid in making homogenous mixtures and compositions which have a viscosity of 3 to up to 3000 Pa.s.  
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617